               Case 1:21-cv-02238-SHS Document 4 Filed 05/10/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


   JONATHAN RAUL,
                                                  Civil Action No. 1:21-cv-02238-SHS
                        Plaintiff,

          v.

   ALEXION PHARMACEUTICALS,
   INC., DAVID R. BRENNAN,
   CHRISTOPHER J. COUGHLIN,
   DEBORAH DUNSIRE, PAUL A.
   FRIEDMAN, LUDWIG HANTSON,
   JOHN T. MOLLEN, FRANCOIS
   NADER, JUDITH A. REINSDORF, and
   ANDREAS RUMMELT,

                        Defendants.


                       PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

          PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff

Jonathan Raul hereby voluntarily dismisses his claims in the above-captioned action (the

“Action”). Defendants have filed neither an answer nor a motion for summary judgment in the

Action.



Dated: May 10, 2021                                     Respectfully submitted,

                                                        By: /s/ Joshua M. Lifshitz
                                                        Joshua M. Lifshitz
                                                        Email: jml@jlclasslaw.com
                                                        LIFSHITZ LAW FIRM, P.C.
                                                        1190 Broadway
                                                        Hewlett, New York 11557
                                                        Telephone: (516) 493-9780
                                                        Facsimile: (516) 280-7376
Case 1:21-cv-02238-SHS Document 4 Filed 05/10/21 Page 2 of 2




                                      Attorneys for Plaintiff




                             2
